Citation Nr: 0726753	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  05-40 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C. 
§ 1318.

4.  Entitlement to Dependents' Educational Assistance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from September 1958 to March 
1981, with service in Vietnam from October 1967 to October 
1968 and from November 1970 to November 1971.  The appellant 
has brought this claim as his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appellant testified before the undersigned Veterans Law 
Judge at the RO in April 2007.  A transcript of her hearing 
has been associated with the record.


FINDINGS OF FACT

1.  The veteran died in October 2002.  The death certificate 
lists the immediate cause of death as colon cancer.

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  Colon cancer was not demonstrated during the veteran's 
active service or for many years thereafter; colon cancer is 
not shown to be the result of Agent Orange exposure.

4.  A service-connected disability did not play a material 
role in the veteran's death; render him less able to 
withstand the effects of his fatal underlying disease or 
diseases; or hasten his death.

6.  The veteran was not in receipt of or entitled to receive 
a 100 percent evaluation prior to death, and it is not 
established that his death was due to a service- connected 
disability.



CONCLUSIONS OF LAW

1.  Colon cancer was not incurred in or aggravated by service 
and may not be presumed to have been incurred in wartime 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113 (West 
2002); 38 C.F.R. § 3.307, 3.309 (2006).

2.  A service-connected disability did not cause or 
contribute substantially or materially in causing the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311, 
3.312 (2006).  

3. The criteria for entitlement to accrued benefits have not 
been met.  38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 
3.1000(c) (2006).

4.  The criteria for benefits under 38 U.S.C.A. § 1318 have 
not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 
20.1106 (2006).

5.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met.  
38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.807, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the appellant's claim was received in 
November 2002, after the enactment of the VCAA.  

A March 2003 letter told the appellant that VA would make 
reasonable efforts to obtain evidence supportive of her 
claim.  She was instructed that she must provide sufficient 
information so that evidence could be obtained, and that it 
was her responsibility to support the claim with appropriate 
evidence.  The evidence and information necessary to support 
her claims was discussed.  

An April 2005 letter instructed the appellant on the evidence 
and information necessary to support her claims.  The 
evidence of record was discussed, and the appellant was told 
how VA would assist her in obtaining evidence.  A June 2005 
letter provided essentially the same information.

A March 2007 letter told the appellant how VA establishes 
disability ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the appellant both before and after 
the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the veteran fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of her claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  The appellant was afforded the opportunity to 
testify before the undersigned.  Neither the appellant nor 
her representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  
The record also establishes that during the hearing a 
potential evidentiary defect was identified and the appellant 
was afforded an opportunity to cure that defect.  This action 
complies with VCAA and 38 C.F.R. § 3.103.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Factual  Background

The veteran died in October 2002.  Prior to his death, in 
September 2002, he submitted a claim of entitlement to 
service connection for cancer due to exposure to Agent 
Orange.

Treatment records from the Watson Clinic indicate that the 
veteran was first seen in August 2001.  At that time, he 
reported right lower quadrant pain and fullness in the 
abdomen.  He indicated that he had normal bowel movements 
without blood.

A colonoscopy was carried out in August 2001.  A large 
fungating, exophytic, friable neoplasm was present in the 
ascending colon region.  Endoscopically, it appeared to be 
carcinoma.  

Subsequently in August 2001, the veteran underwent colon 
resection for infiltrating and moderately well-differentiated 
adenocarcinoma.  None of 22 regional nodes tested contained 
tumor, and there were no evident distal metastases.  
Following surgery, the veteran underwent chemotherapy.

A January 2002 report of a CT scan indicates that there was 
abnormal soft tissue thickening in the region of the right 
inguinal canal which was apparently new.  The provider 
concluded that the finding was consistent with recurrent 
malignancy.

A private surgical record in February 2002 indicates that the 
veteran underwent excision of right lateral canthal 
carcinomas and reconstruction.  The pathology report reflects 
findings of basal cell carcinomas.  

The veteran underwent needle biopsy in February 2002.  The 
diagnosis was metastatic adenocarcinoma, morphologically 
consistent with colonic primary.

An April 2002 private treatment record indicates that the 
veteran had been undergoing adjuvant chemotherapy when he 
developed a nodule on his right groin.  Biopsy and 
computerized tomography revealed recurrent disease.  The 
veteran's physician noted that the presentation was atypical 
and that the veteran had previously undergone hernia repair 
in that area.  He stated that it was possible that the 
lymphatics were disrupted during the procedure and that it 
was very uncommon for carcinoma of the colon to go to the 
inguinal area.  However, a subsequent April 2002 treatment 
record shows the that provider's assessment as being colon 
carcinoma, metastatic in one single site.

A May 2002 private pathology report includes the 
pathologist's comment that he could not exclude the idea that 
the tumor might represent a metastasis or direct extension of 
a tumor from another site.

A private treatment record dated in June 2002 shows that the 
veteran complained of significant right extremity pain 
extending down the femoral nerve region as well as back pain.  
The provider noted that a CAT scan revealed a lesion in the 
right groin, possibly fixed to the pubic symphysis and 
possible attached to the bladder and/or small bowel.  He also 
noted mesh and several clips in that area.  The assessment 
was recurrent colon cancer.

As noted previously, the veteran died in October 2002.  The 
cause of death was listed as colon cancer.

At her hearing in April 2007, the appellant asserted that her 
husband's fatal cancer was caused by exposure to Agent Orange 
in Vietnam.  The undersigned explained to the appellant that 
colon cancer was not one of the presumptive diseases related 
to Agent Orange exposure.  He indicated that he would hold 
the record open to allow the appellant to obtain medical 
evidence demonstrating that the veteran's colon cancer had 
been due to Agent Orange exposure, and setting out the 
rationale for such a conclusion.  

In June 2007, the appellant submitted a May 2007 statement 
from T.J.Y., M.D., who stated that he had reviewed the 
veteran's pathology and final report and concluded that it 
was as likely as not that the veteran's tumor might represent 
a metastasis or direct extension of a tumor from another 
site.


Analysis

As an initial matter, the Board notes that there is no 
allegation nor does the record show that a colon cancer was 
incurred during combat service. Thus, 38 U.S.C.A. § 1154(b) 
is not applicable in this case.

Service Connection for the Cause of the Veteran's Death

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
wartime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection may also be established for disease 
initially diagnosed after discharge from service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for the cause of a veteran's death may be 
granted when a disability incurred in or aggravated by 
service either caused or contributed substantially or 
materially to the veteran's death.  For a service-connected 
disability to be the cause of death, it must singly, or with 
some other condition, be the immediate or underlying cause of 
death, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

38 U.S.C.A. § 1116(a) (West 2002) provides presumptive 
service connection on the basis of herbicide exposure for 
specified diseases manifested to a degree of 10 percent 
within a specified period in a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  It also provides presumptive service 
connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in 
regulations prescribed under this section warrants a 
presumption of service-connection by reason of having a 
positive association with exposure to an herbicide agent, and 
that becomes manifest within the period (if any) prescribed 
in such regulations in a veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

Whenever the Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  38 U.S.C.A. § 
1116(b)(1).

In making determinations for the purpose of this subsection, 
the Secretary shall take into account (A) reports received by 
the Secretary from the National Academy of Sciences under 
section 3 of the Agent Orange Act of 1991 [note to this 
section], and (B) all other sound medical and scientific 
information and analyses available to the Secretary.  In 
evaluating any study for the purpose of making such 
determinations, the Secretary shall take into consideration 
whether the results are statistically significant, are 
capable of replication, and withstand peer review.  38 
U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans 
and exposure to an herbicide agent shall be considered to be 
positive for the purposes of this section if the credible 
evidence for the association is equal to or outweighs the 
credible evidence against the association.  38 U.S.C.A. § 
1116(b)(3).

The following diseases shall be service connected if the 
veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, type II diabetes mellitus, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, certain respiratory 
cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e).  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 61 Fed. Reg. 
414421 (1996).

The Board concludes that service connection is not warranted 
for colon cancer.  Colon cancer was not manifest during 
service or within one year of separation.  In addition, there 
is no competent evidence attributing the onset of colon 
cancer to any incident of service.  In this regard the Board 
observes that colon cancer is not among the diseases 
specified in 38 U.S.C.A. § 1116(a).  In addition, the 
Secretary has not determined, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and 
(B) the occurrence of intertrigo or general papular lesions.  
See 38 C.F.R. § 3.309(e).  The medical evidence of record 
does not support the appellant's contention that the 
veteran's colon cancer was related to exposure to Agent 
Orange.  

The Board notes that there is medical evidence that indicates 
that the veteran's tumor might have represented a metastasis 
or direct extension of a tumor from another site.  Such 
statements do not serve to establish a relationship to 
service or exposure to Agent Orange.  Furthermore, it does 
not establish that there was a primary that has been linked 
to herbicide exposure.  In sum, there is no competent 
evidence that demonstrates that the veteran's fatal colon 
cancer was related to service.  

The Board has considered the appellant's assertions that the 
veteran's fatal colon cancer was related to exposure to 
herbicides in service; however, as a layperson, she is not 
qualified to render an opinion concerning question of medical 
causation.   See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The record is otherwise silent regarding a 
relationship between the veteran's colon cancer and service, 
to include exposure to Agent Orange.  As such, entitlement to 
service connection for the cause of the veteran's death must 
be denied.

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  In Jones v. West, 136 
F.3d 1296 (Fed Cir. 1998), the United States Court of Appeals 
for the Federal Circuit held that the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or decision 
in order for a surviving spouse to be entitled to accrued 
benefits.  Applications for accrued benefits must be filed 
within one year after the date of death.  38 U.S.C.A. § 
5121(c); 38 C.F.R. § 3.1000(c).

The adjudication of the claims for accrued benefits must be 
made based upon the evidence on file at the time of the 
veteran's death, including any VA medical records that must 
be deemed to have been constructively on file at that time.  
38 U.S.C.A. § 5121(a) (West 2002) and 38 C.F.R. § 3.1000(a) 
(2006); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA records are deemed to be constructively in the possession 
of VA adjudicators and must be obtained).

As noted above, a claim of entitlement to service connection 
for cancer as due to exposure to Agent Orange was pending at 
the time of the veteran's death.  The evidence of record at 
the time of the veteran's death included his September 2002 
claim and evidence of treatment for colon cancer.  There was 
no evidence demonstrating a relationship between his colon 
cancer and service, to include exposure to herbicides.  Thus, 
in the absence of evidence demonstrating that the veteran's 
colon cancer was due to service, there is no basis upon which 
accrued benefits may be assigned.

Dependency and Indemnity Compensation

When a veteran dies, not as the result of his own willful 
misconduct, and was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability, and the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death, or the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty, then VA shall pay DIC benefits to the surviving 
spouse in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if: (1) the veteran's death was not the 
result of his or her own willful misconduct, and (2) at the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was: (i) rated by VA as totally disabling for a continuous 
period of at least 10 years immediately preceding death; (ii) 
rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least 5 years 
immediately preceding death; or (iii) rated by VA as totally 
disabling for a continuous period of not less than one year 
immediately preceding death, if the veteran was a former 
prisoner of war who died after September 30, 1999.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because: 
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C. 5314 to offset an indebtedness of the 
veteran; (3) the veteran had applied for compensation but had 
not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C. 5308 but determines that 
benefits were payable under 38 U.S.C. 5309. 38 C.F.R. § 3.22.

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Clarification has been provided by two 
recent decisions from the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  However, a discussion 
of the evolution of the handling of such claims is pertinent 
to the understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a later 
decision, the Court found that 38 C.F.R. § 3.22(a), as it 
existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  Wingo 
v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant had to set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
The Federal Circuit also held that VA provided a permissible 
basis and sufficient explanation for its interpretation of 
the statutes as a bar to the filing of new claims 
posthumously by the veteran's survivor, i.e., claims where no 
claim had been filed during the veteran's life or the claim 
had been denied and was not subject to reopening- 
"hypothetical entitlement" claims.  Id. at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.  (The Board notes that the Court has 
determined that there are remaining cases that could be 
addressed under the hypothetical entitlement theory.  
However, this claim post-dated the regulatory change and such 
theory is not applicable.)

During his lifetime, the veteran was not service-connected 
for any disability and he was not in receipt of retired pay.  
Moreover, the Board has determined that service connection is 
not warranted for the veteran's fatal colon cancer.  38 
U.S.C.A. § 1318 requires that the decedent have had a 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding death in 
order for its benefits to be warranted.  The Board finds that 
the veteran was not in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  

In light of the above discussion, the Board concludes that 
the appellant's claim for DIC under 38 U.S.C.A. § 1318 must 
be denied because the veteran did not have a service-
connected disability that was continuously rated as totally 
disabling for a period of 10 or more years immediately 
preceding his death.  

Dependents' Educational Assistance

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service- connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board has determined that the veteran did 
not die as the result of a service-connected disability.  The 
record also reflects that he did not have a disability 
evaluated as total and permanent in nature resulting from a 
service-connected disability at the time of his death.  
Accordingly, the claimant cannot be considered an "eligible 
person" entitled to receive educational benefits.  38 
U.S.C.A. § 3501(a) (1); 38 C.F.R. §§ 3.807, 
21.3021(a)(2)(i)(ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must therefore be denied as a matter of law.

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.

Entitlement to Dependency and Indemnity Compensation under 38 
U.S.C. 
§ 1318 is denied.

Entitlement to Dependents' Educational Assistance is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


